Citation Nr: 0204448
Decision Date: 05/13/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-03 978	)	DATE JUN 27, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ORDER

The following correction is made in a decision issued by the Board in this case on May 13, 2002:

On line 2, page 4, Conclusion of Law number 3, "have not been met" is corrected to read "have been met."

		Barry F. Bohan
	Member, Board of Veterans' Appeals


		
	
Citation Nr: 0204448	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.

2.  Entitlement to an increased (compensable) rating for 
residuals of a kidney stone.

3.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently evaluated as 20 
percent disabling.

(The issue of entitlement to an increased rating for 
hyperacidity with lactose intolerance, currently evaluated as 
10 percent disabling, will be the subject of a later 
decision).



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to May 
1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded a 20 percent rating for 
degenerative changes of the lumbosacral spine and a 10 
percent rating for degenerative changes of the cervical 
spine, previously rated as a single disability.  In the same 
decision, the RO continued noncompensable ratings for 
residuals of a tonsillectomy, and for residuals of a kidney 
stone, and continued a 10 percent rating for hyperacidity 
with lactose intolerance.

The Board notes that although the veteran requested a BVA 
hearing in his March 2000 substantive appeal (VA Form 9), he 
specifically withdrew his request in June 2001.  There are no 
other outstanding hearing requests of record.

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) rating for 
hyperacidity with lactose intolerance, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 19.9(a)(2)].  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  According to the competent medical evidence of record, 
the veteran's residuals of a tonsillectomy are productive of 
no current complaints or symptoms.

2.  According to the competent medical evidence of record, 
the veteran's residuals of a kidney stone are asymptomatic.

3.  The veteran's degenerative changes of the cervical spine 
are manifested by  complaints of pain and numbness, as well 
as clinical evidence of mild to moderate discogenic and 
degenerative changes of the cervical spine.  Objective 
clinical findings include normal posture, no decreased muscle 
strength, no atrophy of the muscles, mild muscle spasms, and 
slight impairment due to pain.

4.  The veteran's degenerative changes of the lumbosacral 
spine are manifested by subjective complaints of pain, 
limitation of motion, numbness and radiating pain in the 
lower extremities.  Objective clinical findings include mild 
functional impairment, normal gait and posture, no increasing 
weakness or bowel or bladder incontinence, intact sensation 
to touch and pin, intact sensorimotor function and light to 
moderate muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a tonsillectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.31, 4.97, Diagnostic Code 6516 (2001).

2.  The criteria for a compensable disability rating for 
residuals of a kidney stone have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.31, 4.115b, Diagnostic Codes 7508, 7509 (2001).

3.  The criteria for a disability rating of 20 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2001).

4.  The criteria for a disability rating in excess of 20 
percent for degenerative changes of the lumbosacral spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased evaluations 
for several service-connected disabilities.  In the interest 
of clarity, after a brief review of relevant law and VA 
regulations, the issues on appeal will be discussed 
separately.

Pertinent Law and Regulations

The VCAA

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [to be codified at 
38 U.S.C. § 5100 et seq.].

In general, the VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C. § 5103.  

By virtue of the June 1999 rating decision, the August 1999 
statement of the case (SOC), and July 2000 and February 2002 
supplemental statements of the case (SSOCs), issued during 
the pendency of the appeal, the veteran has been given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his increased rating claims.  In 
addition, the RO sent to the veteran a four page letter which 
detailed what was required of him under the VCAA.  The Board 
finds that VA has satisfied its duty to advise the veteran of 
the type of information and evidence needed to substantiate 
his claims.

ii.  Duty to assist

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A.  

The record reflects that the veteran was provided with a VA 
examination in April 1999.  There is additional medical 
evidence on file, which will be discussed below, which, in 
the opinion of the Board, provides an adequate basis to 
render an informed decision as to these four issues.  The 
veteran has not identified any additional evidence which has 
not been obtained and which would be pertinent to his claims.  
Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO; consequently, there 
is no further duty to assist the veteran.  

Moreover, the veteran has been afforded ample opportunity to 
present evidence and argument in support of his claim.  The 
Board notes that the veteran was scheduled for a Travel Board 
hearing in June 2001; however, he requested a cancellation of 
that hearing, and did not request that it be rescheduled.

In short, the Board has determined that all notification and 
development actions required by the VCAA appear to have been 
completed in full with respect to the four issues which are 
currently under consideration.  Therefore, the Board finds 
that it may proceed with a decision on the merits.

As indicated in the Introduction, the fifth issue on appeal, 
entitlement to an increased disability rating for 
hyperacidity with lactose intolerance, will be the subject of 
additional development.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints. The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2001).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a tonsillectomy, which are 
currently evaluated as noncompensable by analogy to 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2001) [chronic laryngitis].  
See 38 C.F.R. § 4.20 (2001).  He essentially contends that 
his residuals of a tonsillectomy cause greater impairment 
than is contemplated by the currently assigned noncompensable 
rating.


Factual background

In a March 1992 rating decision, the veteran was granted 
service connection for residuals of a tonsillectomy in 
service.  A noncompensable disability rating was assigned.  

A September 1993 outpatient treatment report shows complaint 
of sore throat and a diagnosis of sinusitis.

In March 1999, the veteran filed a claim requesting he be 
considered for an increased evaluation for his service-
connected residuals of a tonsillectomy.  

The report of an April 1999 VA examination shows the 
veteran's account of various problems, including sore throat, 
difficulty swallowing, and apnea-type symptoms, while he was 
in the service.  The veteran reported that he had his tonsils 
removed at age 28.  It was stated that since that time he had 
no trouble.  He described a history of allergies, but no 
history of nasal or sinus surgeries.  On examination, his 
tonsils were surgically absent; there was no inflammation.  
X-rays of the sinuses were normal.  The examiner diagnosed 
postoperative tonsillectomy with normal results, and allergic 
rhinitis.

In a June 1999 rating decision, the RO confirmed and 
continued the previously assigned noncompensable disability 
rating.  The veteran disagreed with the June 1999 rating 
decision, and initiated this appeal.

Specific schedular criteria

There is no specific diagnostic code for residuals of a 
tonsillectomy.  As noted above, the veteran is currently 
assigned a noncompensable rating by analogy to 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2001) [chronic laryngitis].  
Under that diagnostic code, hoarseness, with inflammation of 
cords or mucous membrane warrants a 10 percent evaluation.  A 
30 percent evaluation is warranted for hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2001).

The Board observes in passing that the provisions of 38 
C.F.R. § 4.97, concerning the evaluation of diseases of the 
nose and throat, were revised, effective October 7, 1996.  
See 61 Fed. Reg. 46,720 (1996).  When a regulation changes 
during the pendency of a claim for VA benefits and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim of entitlement to an increased disability 
rating for tonsillectomy residuals was filed in March 1999, 
several years after the revision in the schedular criteria.  
He is therefore entitled to consideration only under the 
current schedular 
criteria.

Analysis

(i.)  Assignment of diagnostic code

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the functions affected 
by the veteran's disability, its anatomical localization, and 
the symptomatology reported by the veteran, the veteran's 
residuals of a tonsillectomy are most appropriately rated by 
analogy to laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 
6516.  The Board finds that no other diagnostic code is more 
appropriate, and the veteran has pointed to none.


(ii.)  Schedular rating

In view of the evidence presented and the Diagnostic Code 
selected, the Board finds that the veteran's residuals of a 
tonsillectomy are properly rated at a noncompensable rating.  
The evidence shows no current complaints or symptoms 
attributable to the veteran's in-service tonsillectomy.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the minimum compensable rating 
of 10 percent under Diagnostic Code 6516.  To warrant a 10 
percent rating under this diagnostic code, the evidence would 
have to show hoarseness, with inflammation of cords or mucous 
membrane.  The most recent VA examination shows that the 
veteran is having no current trouble with his tonsils, and 
that the procedure performed while he was in the service had 
normal results.   See 38 C.F.R. § 4.31 (2001).  

The Board notes the veteran's contention in the statement 
accompanying his NOD that his tonsils caused him difficulty 
and discomfort prior to their removal, which was during 
service.  As noted above, it is the present level of 
disability which is of primary concern.  See Francisco, 
supra. 

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a noncompensable disability rating is properly 
assigned for the veteran's service-connected residuals of a 
tonsillectomy, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 6516.  A preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


2.  Entitlement to an increased (compensable) rating for 
residuals of a kidney stone.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a kidney stone, which are 
currently evaluated as noncompensable under 38 C.F.R. § 
4.115b, Diagnostic Code 7508 (nephrolithiasis).

Factual background

Service medical records show complaints of groin pain, 
followed by passage of a kidney stone in 1986.  The veteran 
complained of flank pain in August 1988.  There was no 
evidence of radiopaque stones or renal caliculi.

An August 1991 medical report shows complaint of occasional 
pain in the lower abdomen.  Testing was normal.  There were 
no palpable masses and there was no tenderness noted in the 
abdomen, liver, kidney, and spleen.  The veteran was 
diagnosed with a history of passing a kidney stone.

In a March 1992 rating decision, the veteran was granted 
service connection for residuals of a kidney stone.  He 
received a noncompensable rating.  

In March 1999, the veteran filed a claim requesting he be 
considered for an increased evaluation for his service-
connected residuals of a kidney stone.  
An April 1999 VA examination report shows that the veteran 
had one episode of a kidney stone in 1986, which he passed at 
home, with no hospitalization; there had been no further 
problems with his kidneys or the formation of stones since 
that one episode.  The examiner diagnosed nephrolithiasis, 
asymptomatic.  Peptic ulcer disease was diagnosed.

The veteran submitted a statement accompanying his NOD which 
describes infrequent pain in his kidney, approximately 2 to 4 
times per month.  

In a June 1999 rating decision, the RO confirmed and 
continued the  noncompensable rating.  The veteran disagreed 
with the June 1999 rating decision and initiated this appeal.

Specific schedular criteria

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2001) 
[nephrolithiasis].  Under that diagnostic code, unless there 
is evidence of recurrent stone formation requiring diet 
therapy or drug therapy or invasive or non-invasive 
procedures more than two times per year, rating is by analogy 
to Diagnostic Code 7509 (2001) [hydronephrosis].  Under 
Diagnostic Code 7509, a 10 percent evaluation is available 
for manifestations reflecting only an occasional attack of 
colic, not infected and not requiring catheter drainage.  A 
20 percent evaluation is available for frequent attacks of 
colic, requiring catheter drainage.  A 30 percent evaluation 
is available for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
manifestations are rated as renal dysfunctions.  

As noted by the Board above, in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31 (2001).

Analysis

(i.)  Assignment of diagnostic code

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the functions affected 
by the disability, the anatomical localization, and the 
symptomatology reported by the veteran, the veteran's 
residuals of a kidney stone are most appropriately rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7508 
[nephrolithiasis].  The Board notes that the veteran does not 
meet the criteria for direct evaluation under Diagnostic Code 
7508, because there is no evidence of recurrent stone 
formation requiring diet therapy or drug therapy or invasive 
or non-invasive procedures more than two times per year.  
Accordingly, he will be rated under Diagnostic Code 7509.  
The Board further finds that no other diagnostic code is more 
appropriate.

(ii.)  Schedular rating

The medical records show that the veteran passed a kidney 
stone spontaneously in 1986, during service, that he fully 
recovered, and has had no recurrences.  The April 1999 VA 
examination shows a current diagnosis of nephrolithiasis, 
asymptomatic.  

In view of the evidence presented and the diagnostic code 
selected, the Board finds that the veteran's residuals of a 
kidney stone are properly awarded a noncompensable rating.  
The evidence shows that the veteran's residuals of a kidney 
stone are asymptomatic and that there has been no recurrence 
of kidney stones since his in-service episode.  The Board 
finds no basis in the evidence to show that the veteran meets 
the criteria for the minimum compensable 10 percent rating 
under Diagnostic Code 7509.  

The veteran has complained of episodes of abdominal pain.  
Although he is competent to report on symptoms which he 
experiences, as a lay person without medical training he is 
not competent to render opinions on medical matters, such as 
the origin of his reported abdominal pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The competent 
medical evidence shows that the veteran's residuals of a 
kidney stone are asymptomatic.  [The Board observes in 
passing that an April 1999 VA examination included a 
diagnosis of peptic ulcer disease.  However, the Board cannot 
and will not speculate on the origin of the veteran's 
reported abdominal pain.  See Colvin, supra.]  

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a noncompensable disability rating is properly 
assigned for the veteran's service-connected residuals of a 
kidney stone under the provisions of 38 C.F.R. 
§§ 4.31, 4.115b, Diagnostic Codes 7508 and Diagnostic Code 
7509.  In the absence of any symptoms attributable to the 
service-connected kidney stone residuals, a preponderance of 
the evidence is against the veteran's claim, and the benefit 
sought on appeal is accordingly denied.

3.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected degenerative changes of the cervical spine, 
which are currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001) [limitation of 
motion of the cervical spine].

Factual background

Service medical records show complaints of pain, stiffness 
and tingling in the veteran's neck and shoulder; there are 
findings of mild muscle spasms in the neck, spondylosis and 
degenerative findings at the C5-6 vertebrae, as well as 
radicular pain, nerve root compression, and muscle weakness 
in the veteran's arm.  The veteran was hospitalized in 
January 1991 for a laminectomy of the cervical spine.  

In a March 1992 rating decision, the veteran was granted 
service connection for degenerative changes of the lumbar 
spine and cervical spine with cervical laminectomy.  A 10 
percent disability rating was assigned.

An August 1996 treatment record from the Oklahoma City Clinic 
shows treatment for cervical radiculopathy at C5 and C6.  The 
veteran complained of numbness and dysesthesia in both hands, 
arms and shoulders.  On examination, the neck displayed 
normal range of motion, mild muscle spasms, and no symptoms 
associated with motion.  Deep tendon reflexes were 1+ and 
symmetrical; sensorimotor was intact and there were no 
cerebellar signs.  The diagnosis was cervical radiculopathy.

In March 1999, the veteran filed a claim requesting he be 
considered for an increased evaluation for his service-
connected lumbar and cervical spine disability.  

During an April 1999 VA examination, the veteran complained 
of increasing weakness and "pins and needles" sensation with 
decreased sensorium through the day.  On examination, the 
veteran had a normal gait and posture; there was slight to 
moderate tightness of the sternocleidomastoid.  Forward 
flexion was limited to 45 degrees, with extension limited to 
55 degrees.  Lateral bending was limited to 40 degrees 
bilaterally.  Rotation was limited to 65 degrees bilaterally.  
Deep tendon reflexes of the upper extremities were 2+.  There 
was no decreased muscle strength, such as hand grip; there 
was no atrophy of the muscles seen.  The examiner stated that 
pain caused mild functional impairment.

In June 1999, the RO issued a rating decision which assigned 
separate ratings for the veteran's cervical spine and lumbar 
spine disabilities.  The veteran was granted a 10 percent 
rating for degenerative changes, cervical spine.  The veteran 
disagreed with the June 1999 rating decision and initiated 
this appeal.

An MRI report from Saint Anthony Hospital dated in October 
2000 shows mild to moderate discogenic and degenerative 
changes from C4-7, and involving C6 and C7 to the greatest 
degree, with moderate central canal narrowing, moderate left 
neuroforaminal narrowing, and mild right neuroforaminal 
narrowing.  A bulging disc and osteophytic changes were 
noted.

Specific schedular criteria

The veteran's service-connected degenerative changes of the 
cervical spine are currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001) [limitation of motion, cervical 
spine).  Under Diagnostic Code 5290, a 10 percent rating is 
assigned where limitation of motion of the cervical spine is 
slight.  A 20 percent rating is available for moderate 
limitation of motion, and a 30 percent rating is available 
for severe limitation of motion.  

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2001).

A precedent opinion of the General Counsel of VA, VAOPGCPREC 
36-97 (1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

Analysis

(i.)  Assignment of diagnostic code

The recent medical evidence of record, including the April 
1999 VA examination report, shows symptoms consistent with 
cervical radiculopathy, as reflected by the veteran's 
complaints of pain and numbness.  Based on this medical 
evidence, the Board believes that rating the veteran's 
cervical spine disability under Diagnostic Code 5293 
[intervertebral disc syndrome] is more appropriate, given the 
veteran's combination of neurological findings and limited 
motion, than rating the disability under Diagnostic Code 
5290, which contemplates limitation of motion alone.

The Board further notes that there is no evidence of a 
vertebra fracture, ankylosis of the spine, or complete bony 
fixation of the spine to warrant rating the veteran's 
disability under Diagnostic Codes 5285, 5286 or 5287.


(ii.)  Schedular rating

As discussed above, 10 percent evaluation is assigned under 
Diagnostic Code 5293 for mild intervertebral disc disease, a 
20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2001).  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

The range of motion of the veteran's cervical spine 
demonstrated at the April 1999 VA examination appears to be 
mild.  However, the veteran's neurological symptomatology, 
including complaints of pain and numbness, leads the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 20 percent disability rating 
under Diagnostic Code 5293.  The Board has taken into account 
the veteran's medical history, which includes a cervical 
laminectomy and cervical radiculopathy.  In addition, the 
October 2000 MRI report shows a mild to moderate disease 
process.  Applying the provisions of 38 C.F.R. § 4.7 (2001) 
to this issue, the Board concludes that the veteran's 
reported and clinically identified cervical spine 
symptomatology more closely approximates moderate than mild.

The Board further finds that a higher evaluation is not 
warranted for the veteran's service-connected cervical spine 
disability.  There is no evidence of severe disability, with 
recurring attacks and intermittent relief.  The veteran has 
normal posture; there is no atrophy of his muscles; and 
muscle spasms have been described as mild.  These is no 
evidence that the veteran seeks medical treatment for any 
attacks.  Similarly, there is no evidence of persistent, 
pronounces disc disease, and the veteran has pointed to none.

(iii.)  De Luca considerations

The Board must also address the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2001).  See DeLuca, supra.  As noted 
above, VA's General Counsel has determined that Diagnostic 
Code 5293 involves loss of range of motion.  Therefore, these 
regulatory provisions must be considered when a disability is 
evaluated under Diagnostic Code 5293.  

Additional impairment due to pain was described as slight by 
the April 1999 VA examiner.  Moreover, there is no objective 
clinical evidence of significant functional loss due to 
weakness, fatigability or incoordination.  The veteran has 
pointed to no manifestations of his disability which would 
allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).  Accordingly, the 
Board finds insufficient evidence to warrant an even higher 
disability evaluation on the basis of additional functional 
loss due to pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).

(iv.)  Additional comment

The Board acknowledges the veteran's contention submitted 
with his February 2000 VA Form 9 that he was told by a VA 
representative at Wilford Hall USAF Medical Center that his 
laminectomy surgery was valued at 30 percent on its own 
merit.  However, even if it is conceded that such a statement 
was made by an employee of VA, the employee had no authority 
to assign disability ratings.  Such advice has no impact on 
the determination of the Board.  The Court has held 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[the payment of Government benefits must be authorized by 
statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].

In summary, the Board believes that the veteran's service-
connected cervical spine disability warrants the assignment 
of a 20 percent disability rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  To that 
extent, the appeal is allowed.

4.  Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine, currently evaluated as 20 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected degenerative changes of the lumbosacral 
spine, which is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2001).

Factual background

Service medical records show complaints of low back pain, 
exacerbated by lifting; x-ray findings showed normal disc 
space intervals, lumbar spinal curvature, neural foramina, 
and paraspinal soft tissues.  The diagnosis rendered was 
mechanical lumbosacral back pain.

As noted above, in a March 1992 rating decision, the veteran 
was granted service connection for degenerative changes, 
lumbar spine and cervical spine with cervical laminectomy and 
received a 10 percent rating.

Treatment records from the Oklahoma City Clinic from 
September 1993 to January 1999 show complaints of right side 
back and hip pain radiating to the right leg, with numbness 
and tingling in the leg, but no increasing weakness or bowel 
or bladder incontinence.  In July 1996, the veteran was noted 
to have normal range of motion, light muscle spasms, negative 
straight leg raising, deep tendon reflexes 1 to 2+ 
symmetrically, and intact sensorimotor function. 

An April 1999 VA examination showed complaints of pain on a 
daily basis.  Examination showed a normal gait and posture.  
The veteran was able to heel and toe walk and squat.  Range 
of motion was measured at 75 degrees on flexion, 30 degrees 
on extension.  Deep tendon reflexes were 2+.  Straight leg 
raising was measured at 80 degrees bilaterally with tightness 
in the hamstrings and no crossover pain.  The veteran had a 
moderate amount of paraspinal muscle spasms, no decrease in 
sensation, and proprioception within normal limits along with 
vibratory sensation.  The examiner diagnosed lumbosacral 
spine degenerative joint disease with pain causing mild 
functional impairment.

In June 1999, the veteran was granted a 20 percent rating for 
degenerative joint disease of the lumbosacral spine.  The 
veteran disagreed with the June 1999 rating decision and 
initiated this appeal.

An October 1999 MRI showed a decrease in lumbar lordosis, 
with bone mineralization within normal limits; at L2-3, there 
was moderate facet hypertrophy with slight bulging of the 
disc annulus, and mild AP spinal canal narrowing.  At L3-4 
and L4-5, there were broad posterior disc bulges and disc 
dehydration at L4-5, with extension of the disc bulge to the 
neural foramina bilaterally; there was also moderate facet 
hypertrophy and moderate AP stenosis from L3-L5.  There was a 
slight disc bulge and mild facet hypertrophy at L5-S1.  The 
impression was osteoarthritic facets and degenerative disc 
changes with bulges, with resulting moderate AP spinal 
stenosis at L3-4 and L4-5.

In December 1999, C.F.E., M.D. submitted a letter stating 
that the veteran suffered from congenital lumbar stenosis, 
aggravated by age-related degenerative changes in his back.  
He had constant back and lower extremity symptoms, aggravated 
in the standing positions as well as his work-related duties.  

A February 2000 CT scan showed disc bulges present at L2-3, 
L3-4, L4-5, and L5-S1.  Also noted were mild bilateral 
degenerative hypertrophic changes of the facet joints, and 
moderate narrowing of the central canals, and the inferior 
portions of the neuroforamen.  X-rays showed degenerative 
changes at multiple lumbar levels with narrowing of the 
central canals and moderate to severe neuroforaminal 
narrowing.  A myelogram shows mild spinal stenosis at L2-3 
and severe stenosis at L3-4 and L4-5.  The upper and lower 
lumbar regions were unremarkable.

In March 2000, Dr. E. recommended that the veteran undergo a 
decompressive lumbar laminectomy at L5, L4, L3 and partial L2 
to correct a significant lumbar stenosis, based on congenital 
short pedicles combined with degenerative changes.
An April 2000 letter from Dr. Engles and a discharge summary 
show that a decompressive lumbar laminectomy was performed, 
resulting in notable improvement in the veteran's legs, and 
relief of pain and numbness.  Examination revealed +1 ankle 
jerk, and sensory testing intact.  Straight leg raising 
produced only low back pain.

Specific schedular criteria

The veteran's service-connected degenerative changes of the 
lumbosacral spine are currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292 (2001).

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001) calls for 
degenerative arthritis established by x-ray findings to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine; a 20 
percent rating is assigned for moderate limitation of motion; 
and a 40 percent rating is available for severe limitation of 
motion.

Analysis

(i.)  Assignment of diagnostic code

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the diagnosis of the 
service-connected disability, its history, and the 
symptomatology reported by the veteran and shown by the 
evidence of record, the veteran's degenerative changes of the 
lumbosacral spine are appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5292.  As noted above, 
degenerative changes of the lumbar spine are rated based on 
limitation of motion.  The Board finds that no other 
diagnostic codes are more appropriate.

The Board does not believe, based on the medical evidence of 
record, that rating the veteran's low back disability under 
Diagnostic Code 5293 [intervertebral disc syndrome] would be 
appropriate, given no diagnosis of such or of herniated 
nucleus pulposus and no objective neurological findings.

(ii.)  Schedular rating

The currently assigned disability rating is indicative of 
moderate limitation of motion of the veteran's lumbar spine.  
There is no evidence of record which is consistent with, or 
approximates severe limitation of motion. The veteran's range 
of motion measured in April 1999 was 75 degrees on flexion 
and 30 degrees on extension.  Straight leg raising was to 80 
degrees bilaterally. 

The Board is aware of the provisions of 38 C.F.R. § 4.21 
(2001) [it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].  Accordingly, the Board has attempted to identify 
other symptoms attributable to the veteran's service-
connected low back disability.

Clinical findings show mild functional impairment, normal 
gait and posture, good strength on toe dorsiflexion, 
symmetrical deep tendon reflexes, intact sensation to touch 
and pin, normal vibratory sensation, and light to moderate 
muscle spasms; the veteran could heal and toe walk.  

In short, the clinical evidence of record demonstrates a low 
back disability which is most appropriately described as, at 
worst, moderate.  There has been presented no evidence eof 
severe limitation of motion of the veteran's back, or other 
symptomatology which could be described as severe.  
Accordingly, after having considered the matter, the Board 
believes that the currently assigned 20 percent disability 
rating is warranted under the schedular criteria.

(iii.)  DeLuca considerations

The April 1999 VA examination report and private treatment 
records show complaints of pain on movement of the veteran's 
low back, aggravated by prolonged standing, walking, and 
lifting, and with resulting limitation of motion.
However, additional impairment due to pain was described as 
mild by the April 1999 VA examiner.  Moreover, there is no 
objective clinical evidence of significant functional loss 
due to weakness, fatigability or incoordination.  For these 
reasons, the Board does not believe that a higher disability 
evaluation on the basis of additional functional impairment 
under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 (2001) is 
warranted.

In summery, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for service-connected degenerative changes 
of the lumbosacral spine.  An increased rating is therefore 
denied.


ORDER

The schedular criteria not having been met, the claim of 
entitlement to a compensable rating for residuals of a 
tonsillectomy is denied.

The schedular criteria not having been met, the claim of 
entitlement to a compensable rating for residuals of a kidney 
stone is denied.

An increased disability rating, 20 percent, is assigned for 
degenerative changes of the cervical spine, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

The schedular criteria not having been met, the claim of 
entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbosacral spine is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


